Smith, J.,
delivered the opinion of the court.
The court below erred in not dissolving the injunction and in awarding damages to defendant, because:
1. A court of equity, except under circumstances not here involved, will not decree the. specific performance of a contract in reference to personal property.
2. A court of equity will not direct the specific performance of a contract, where it would require the constant superintendence of the court from day to day for an indefinite time, in order to enforce the carrying out of its decree.
*4533. A court of equity will not decree the specific performance •of a contract for the rendition of personal services.
The bill'also contained no offer on the part of appellee to pay its proportion of the expense of maintaining and .operating the tramroad.
The decree of the court below is reversed, the injunction dissolved, and the cause remanded, 'in order that appellant’s damages may be awarded, and for other proceedings.

Reversed.